DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.

Examiner’s Note
Courteous telephone calls had been made to Joseph R. Klinicki to resolve 35 USC 102 rejections and claim objections to put the case in condition for allowance but were unsuccessful.

Claim Objections
Claims 24, 26, 34, and 35 are objected to because of the following informalities:  
Regarding claim 24, in line 3, replace “the subsequent transmission” with --the subsequent transmission opportunity--.  
Regarding claim 26, in line 1, insert --20-- after “claim”.
Regarding claim 34, in lines 2-3, replace “the subsequent transmission” with --the subsequent transmission opportunity--.  
Regarding claim 35, in line 1, insert --wherein-- before “the first UCI”.  Further, in line 3, replace “the first UCI on the PUCCH” with --the first UCI is transmitted on the PUCCH--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “wherein the WTRU does not transmit using the PUSCH resources during the transmission opportunity” is unclear and indefinite.  It is unclear what transmitted using the PUSCH resources.
Regarding claim 29, the limitation “wherein the processor is further configured to not transmit using the PUSCH resources during the transmission opportunity” is unclear and indefinite.  It is unclear what transmitted using the PUSCH resources.

Allowable Subject Matter
Claims 17-18, 20, 24-28, 30, and 34-40 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or fairly suggest that RRC message indicating whether or not UCI can be multiplexed with data on PUSCH resources and when a time period of transmitting UCI is overlapped with transmission opportunity associated with PUSCH resources, the WTRU multiplexes the  UCI on the PUSCH resources associated with the transmission opportunity if the RRC message indicates that UCI can be multiplexed with data on the PUSCH resources, and the WTRU transmits the first UCI on one or more physical uplink control channel (PUCCH) resources if the RRC message indicates that UCI cannot be multiplexed with data on the PUSCH resources, as specified in independent claims.

Claims 19 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472